      Case 2:19-cv-00256-CW-PMW Document 25 Filed 07/30/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UTAH PHYSICIANS FOR A HEALTHY
  ENVIRONMENT, SIERRA CLUB,                         ORDER REQUIRING FURTHER
  NATURAL RESOURCES DEFENSE                         MATERIALS
  COUNCIL, NATIONAL PARKS
  CONSERVATION ASSOCIATION,
  GRAND CANYON TRUST, WILDEARTH                     Case No. 2:19-cv-256
  GUARDIANS,
                                                    Judge Clark Waddoups
          Plaintiffs,

          vs.

  U.S. BUREAU OF LAND
  MANAGEMENT, an agency within the U.S.
  Department of the Interior; U.S.
  DEPARTMENT OF THE INTERIOR, a
  federal agency; JOSEPH R. BALASH, in his
  official capacity as Assistant Secretary for
  Land and Minerals within the Department of
  Interior; DAVID BERNHARDT, in his
  official capacity as Acting Secretary of the
  Department of the Interior.

          Defendants.


       Before the court is the parties’ proposed consolidated scheduling order, (ECF No. 24). As

explained below, the court orders the parties to provide further materials.

                                                Background

       On July 26, 2019, the parties submitted a Proposed Consolidated Scheduling Order in an

Administrative Case Under DUCiv-R 7-4. (ECF No. 24.) In this filing, the parties provided that

“while [they] have agreed on relative timeframes . . . they have been unable to agree on an

absolute time frame (i.e., the date on which the initial scheduling event, which is the filing of the

Administrative Record, will occur).” (ECF No. 24 at.1) Plaintiffs propose that the Federal
       Case 2:19-cv-00256-CW-PMW Document 25 Filed 07/30/19 Page 2 of 3



Defendants “lodge the administrative record by” August 30, 2019. (ECF No. 24 at 5.) The

Federal Defendants propose December 20, 2019.

        The Federal Defendants provide that “[i]n 2004, when the challenged project was

originally proposed, the Bureau of Land Management . . . hired a contractor . . . to prepare and

compile the administrative record but regrettably, the administrative record was not compiled in

a useable format.” (ECF No. 24 at 4.) The Federal Defendants provide that they are in the

process of hiring a new contractor to compile the record. (See ECF No. 24 at 4.)

        Plaintiffs argue that the administrative record “is normally filed within a short time

following entry of a scheduling order,” and argue that they should not be “subject to a prejudicial

delay as a result of the Bureau’s error.” (ECF No. 24 at 4.) Plaintiffs argue that the Bureau need

not hire a new contractor because it can use its “own personnel to fix the problem [the Bureau

itself] created.” (ECF No. 24 at 4.)

        The Federal Defendants offer to “file a separate pleading with a supporting declaration

from the [Bureau of Land Management] attesting to the representations provided . . . .” (ECF No.

24 at 5.)

                                                      Order

        The court respectfully instructs the Federal Defendants to file a supporting declaration

attesting to its representations. The Federal Defendants are further respectfully instructed to

respond to Plaintiffs’ position that an administrative record “is normally filed within a short time

following entry of a scheduling order . . . .” And Defendants are respectfully instructed to

address whether the Bureau’s own personnel should compile the administrative record.

        The Federal Defendants’ submission is due on or before August 9, 2019. Plaintiffs shall

file a response on or before August 16, 2019.



                                                  2
Case 2:19-cv-00256-CW-PMW Document 25 Filed 07/30/19 Page 3 of 3



DATED this 30th day of July, 2019.

                                         BY THE COURT:




                                         CLARK WADDOUPS
                                         United States District Court Judge




                                     3
